DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search Examiner could not find a reference or series of references that could be reasonably combined that taught: a system, comprising:
one or more processors; and one or more computer-readable media storing:  (a) sets of player gaming data associated with respective players, each of the sets of player gaming data including telemetry data corresponding to one of the players and online video games played by the players; and  (b) computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to:  identify a first player to whom friend recommendations are to be made for a first online video game;  retrieve, from among the player gaming data of the first player, a first subset of player gaming data, the first subset of player gaming data including first telemetry game genre data and first gameplay time data associated with a second online video game;  compare the first game genre data and first gameplay time data  to subsets of the player gaming data of the other players, the subsets of the player gaming data including second telemetry data associated with the second online video game, the second telemetry data including second game genre data and second gameplay time data;  based on the comparison using the first game genre data and the first gameplay time data, group the players into bins, each of the players being associated with one of the bins and the first player being associated with a first bin;  calculate a similarity score of the other players within the first bin relative to the first player based at least in part on the first telemetry data and the second telemetry data;  determine, based on the calculated’ similarity scores, friend recommendations including one or more of the players to recommend as friends to the first player for the first online video game; and store, in association with the first player, the friend recommendations for the first online video game.  The closest prior art,  Pearce, discloses a friend recommendation system that includes filtering which examiner interprets as “binning”.  Pearce however, fails to disclose binning based on a comparison using the first game genre data and the first gameplay time data.   Pearce only discloses binning based on server instantiation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715